Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. The Applicant’s response to the office action filed on July 01, 2022 is acknowledged.
                                              Status of the Application
2. Claims 1-4 and 6-20 are pending under examination. Claim 1 is amended and new claim 21 is added. Claim 5 was canceled. The Applicant’s arguments and the amendment has been fully considered and found persuasive for the following reasons. The action is made Final necessitated by the amendment.
Response to Arguments: 
3. The objection to the sequence identifiers has been withdrawn in view of the amendment.
4. The rejection of claims under 35 USC 102(a(1) as being anticipated by Pham et al. has been withdrawn in view of the amendment.
5. The rejection of claims under 35 USC 103 as being unpatentable over Pham et al. in view of Turner et al. has been withdrawn in view of the amendment. 
                               New Rejections necessitated by the amendment
                                                      Informalities
6. The following informalities are noted:
          (I) the specification para 0150 as amended recites sequence identifiers as SEQ ID NO.001 and SEQ ID NO. 002 which are not consistent with the sequence listing numbers SEQ ID No:1 and SEQ ID NO:2.  Amending the specification to recite SEQ ID NO:1 and SEQ ID NO:2  to be in consistence with the sequencing listing numbers, is suggested.  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
7.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


         Claims 1-4, 6-18 and 21 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Connolly et al. (US 2014/0099646). 
          Connolly et al. teach method of claim 1, 8, 21, to load a bead support into a reaction well of a plurality of  reaction wells of a substrate (sensor array chip), each reaction well having an inlet opening at a first surface of the substrate, the method comprising: introducing a suspension having a plurality of bead complexes onto the substrate, a bead complex of the plurality of bead complexes including a magnetic bead coupled to the bead support, wherein the bead support has a polynucleotide attached thereto and the bead support is polymeric particle (para  0139-0160, 0165-0169, para 0151, 0172-0176, 0180-0181: indicating binding buffer comprising polymeric particle support and magnetic beads having analyte binding element introduced to a reaction chamber, wherein polymeric particle (polyethylene glycol (PEG)) having affixed with a nucleic acid binding element at one end and a linker on the other end , wherein nucleic acid binding element binds to a nucleic acid and the linker binds to the magnetic nanoparticle); moving a magnetic apparatus parallel to a second surface of the substrate, the second surface opposite the first surface, the magnetic bead drawn to the first surface, the bead support entering into the reaction well of the plurality of reaction wells (para 0139-0160); separating the magnetic bead from the bead support (para 0139-0160); and washing the magnetic bead away from the substrate (para 0139-0160). 
 With reference to claim 2,  Connolly et al. teach that the magnetic bead has a bead diameter larger than an opening of the plurality of reaction wells and wherein the bead support has a bead diameter smaller than the opening of the plurality of reaction wells (para 0126). 
      With reference to claim 3-4, Connolly et al. teach that the magnetic apparatus comprises a pair of magnets separated by an inert material wherein a first magnet of the pair of magnets has a north pole disposed adjacent the second surface of the substrate and the second magnet of the pair of magnets has a south pole disposed adjacent the second surface of the substrate (para 0156-0157 first and second sensor magnets). 
           With reference to claim 6-7, 18, 21, Connolly et al. teach that the method further comprising amplifying the polynucleotide to provide multiple copies of the polynucleotide on the bead support and sequencing the polynucleotide attached to the bead support in the reaction well of the substrate (para 0128, 0239-0240). 
        With reference to claim 9-10, Connolly et al. teach that wherein the bead support is coupled to a second polynucleotide having a linker moiety disposed distal from the bead support, the magnetic bead having a complementary linker moiety, the bead complex formed when the linker moiety of the bead support links with the complementary linker moiety of the magnetic bead and the second polynucleotide having the linker moiety is hybridized to a second polynucleotide covalently bound to the bead support, wherein separating the magnetic bead from bead support include separating the polynucleotide from the second polynucleotide (para 0151, 0172-0176). 
     With reference to claim 11 Connolly et al. teach that wherein separating the polynucleotide from the second polynucleotide includes washing with a low ionic strength aqueous solution (para 0105).
      With reference to claim 12, 15-17, Connolly et al. teach that separating the polynucleotide from the second polynucleotide includes heating the substrate further comprising denaturing the template nucleic acid and the sequence target nucleic acid to release the magnetic bead from the bead support, wherein denaturing includes enzymatic denaturing in the presence of an ionic solution (para 0199, 0207). 
     With reference to claim 13-14, Connolly et al. teach that the method further comprising: generating a template nucleic acid including a capture sequence portion, a template portion, and primer portion modified with a linker moiety; capturing the template nucleic acid on the bead support, the bead support having a plurality of capture primers complementary to the capture sequence portion of the template nucleic acid, the capture primers hybridizing to the capture sequence portion of the template nucleic acid; and linking the captured template nucleic acid to a magnetic bead having second linker moiety to form the bead complex, the second linker moiety attaching to the first linker moiety and extending the capture primer complementary to the template nucleic acid to form the polynucleotide comprising a sequence target nucleic acid attached to the bead support  (para 0151, 0243-0244). For all the above the claims are anticipated.
Claim Rejections - 35 USC § 103
8.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al. (US 2014/0099646) in view of Turner et al. (US 2014/0295498).
      Connolly et al. teach a method of 1-4, 6-18, 21, for loading a bead-template complex on to a substrate comprising reaction sites as discussed above in section 7. However, Connolly et al did not specifically teach performing amplification by recombinase polymerase amplification (RPA) wherein RPA includes performing RPA for a first period, washing, and performing RPA for a second period, the first period shorter than the second period.
   Turner et al. teach a method of amplification on an array comprising reaction chambers comprising polymerase-polynucleotide bead complex bound capture primers by recombinase polymerase amplification, wherein the amplification comprises two or more rounds wherein after each step washing, purifying the products and repeating the amplification steps (para 0126-0130, 0181).
           It would have been prima facie obvious to a person of ordinary skill in the art
before the effective filling date of the invention to combine the method of Connolly  et al. with the recombinase polymerase amplification (RPA) as taught by Turner et al. to develop an improved. The ordinary person skilled in the art before the effective filling date of the invention would have motivated to combine the method as taught by Connolly et al. with the RPA as taught by Turner et al. and have a reasonable expectation of success that the combination would result in improved method that requires no thermal cycling and reduces and washing and purification after each step of amplification would reduce non-specific products because Turner et al. explicitly taught that RPA requires no thermal cycling and washing, purification would reduce the non-specific background noise (see at least para0126-0130, 181) and such a modification of the method is considered obvious over the prior art.
                                                  Conclusion
               No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637